                Case 20-14696-LMI            Doc 203       Filed 07/27/21       Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov

In Re:
                                                                    Case No. 20-14696-LMI
CINEMEX USA REAL ESTATE HOLDINGS,
INC., CINEMEX HOLDINGS USA, INC.,                                   Chapter 11
and CB THEATER EXPERIENCE LLC,
                                                                    (Jointly Administered)
            Debtors.
____________________________________/

        MN THEATERS 2006 LLC’S RESPONSE TO GUC CLAIMS TRUST’S
    FOURTH OMNIBUS OBJECTION TO CLAIMS AND RESERVATION OF RIGHTS

         MN Theaters 2006 LLC (“MN Theaters”), by and through its undersigned counsel, files

this response to the GUC Claims Trust’s Fourth Omnibus Objection to Claims [ECF 182] (the

“Claims Objection”).1

         1.      MN Theaters filed its proof of claim (together with all attachments thereto, the

“Claim”)2 against Debtor CB Theater Experience LLC (together with the other debtors in the

above-captioned chapter 11 cases, the “Debtors”) on July 2, 2020. On June 28, 2021, the GUC

Claims Trust filed the Claims Objection, seeking the disallowance of the Claim, among others,

due to the assumption of the underlying leases (the “Leases”) described in the Claim and the

payment by the Purchaser (as defined by the Plan) of the related cure amounts. MN Theaters

acknowledges that the Leases have been assumed and cured and does not object to the

disallowance of the Claim.

         2.      MN Theaters remains engaged in litigation in the United States District Court for

the Southern District of New York (Case No. 1:20-cv-05860-PKC) (the “District Court Case”)

1
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
Claims Objection.
2
  Exhibit A to the Claims Objection incorrectly references the Claim of MN Theaters as Claim No. 28-1. The Claim
is actually Claim No. 35-1.


126617820.1
               Case 20-14696-LMI          Doc 203    Filed 07/27/21     Page 2 of 3




with an affiliate of the Debtors, Grupo Cinemex S.A. de C.V. (“Grupo Cinemex”). Accordingly,

MN Theaters submits this response out of an abundance of caution for the sole purpose of

reserving any and all of its rights and remedies against Grupo Cinemex, the Purchaser, the

Reorganized Debtors (as defined in the Plan), and any and all of their respective successors and

assigns, including, without limitation, any and all rights and remedies relating to or arising out of

the District Court Case and the Leases.



Dated: July 27, 2021                            Respectfully submitted,

                                                By:    /s/ David L. Gay
                                                David L. Gay
                                                Florida Bar No. 839221
                                                Carlton Fields, P.A.
                                                2 MiamiCentral
                                                700 NW 1st Avenue, Suite 1200
                                                Miami, Florida 33136-4118
                                                Telephone: 305-530-0050
                                                Facsimile: 305-530-0055
                                                E-mail: dgay@carltonfields.com

                                                Counsel to MN Theaters 2006 LLC




                                                 2
126617820.1
              Case 20-14696-LMI      Doc 203     Filed 07/27/21      Page 3 of 3




                              CERTIFICATE OF SERVICE

       I certify that, on July 27, 2021, a true and correct copy of the foregoing MN Theaters
2006 LLC’s Response to GUC Claims Trust’s Fourth Omnibus Objection to Claims and
Reservation of Rights was served via ECF on all parties who receive service in these jointly
administered Bankruptcy case via electronic case filings.


                                                  /s/ David L. Gay
                                                  David L. Gay




                                             3
126617820.1
